UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_______________________________________x

UNITED STATES OF AMERICA,                                 MOTION FOR ADMISSION
                                                          PRO HAC VICE
              Plaintiff,
                                                          21 CIV.3918 (PGG)
v.

ALL MONIES, FUNDS AND ASSETS
CONTAINED IN MERRILL LYNCH
ACCOUNT XXXX7N02, HELD IN THE
NAME OF “AURELIA INFRASTRUCTURE, INC.,”
AND ALL FUNDS TRACEABLE THERETO,
INCLUDING ACCRUED INTEREST,

              Defendant-in-rem.
_______________________________________x

       Pursuant to Rule 1.3 of the Local Rules of the United States Court for the Southern

District of New York, I, Theresa M.B. Van Vliet, hereby move this Court for an Order for

admission to practice Pro Hac Vice to appear as counsel for Defendant, Aurelia

Infrastructure, Inc., in the above-captioned action.

       I am in good standing of the bar of the State of Florida and there are no

pending disciplinary proceedings against me in any state or federal court.


Dated: May 13, 2021                         Respectfully submitted,



                                            /s/ Theresa M.B. Van Vliet
                                            THERESA M.B. VAN VLIET, ESQ.
                                            Genovese Joblove & Battista, P.A.
                                            200 E. Broward Blvd., Suite 1110
                                            Ft. Lauderdale. FL 33301
                                            Florida Bar No. 374040
                                            E-Mail: tvanvliet@gjblaw.com
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 13, 2021 I electronically filed the foregoing

Motion for Admission Pro Hac Vice with the Clerk of the Court using the CM/ECF

System. The electronic case filing system sent a "Notice of Electronic Filing" to the

attorneys of record who have consented in writing to accept this notice as service of this

document by electronic means.




                                           /s/ Theresa M.B. Van Vliet
                                           THERESA M.B. VAN VLIET, ESQ.
                                           Genovese Joblove & Battista, P.A.
                                           E-Mail: tvanvliet@gjblaw.com
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_______________________________________x

UNITED STATES OF AMERICA,                                     DECLARATION OF
                                                              THERESA M.B. VAN
              Plaintiff,                                      VLIET IN SUPPORT OF
                                                              MOTION FOR ADMISSION
v.                                                            PRO HAC VICE

ALL MONIES, FUNDS AND ASSETS                                  21 CIV.3918 (PGG)
CONTAINED IN MERRILL LYNCH
ACCOUNT XXXX7N02, HELD IN THE
NAME OF “AURELIA INFRASTRUCTURE, INC.,”
AND ALL FUNDS TRACEABLE THERETO,
INCLUDING ACCRUED INTEREST,

              Defendant-in-rem.
_______________________________________x

       I, Theresa M.B. Van Vliet, declare as follows:

       1.     I am a partner with the law firm of Genovese Joblove & Battista, P.A.,

200 E. Broward Blvd., Suite 1110, Ft. Lauderdale, FL 33301.

       2.     I submit this affidavit in support of my motion for admission to practice

pro hac vice in the above captioned matter.

       3.     As shown in the Certificate of Good Standing annexed hereto I am a member

ingood standing of the Bar of the State of Florida.

       4.     I have never been convicted of a felony.

       5.     I have never been censured, suspended, disbarred, or denied admission

orreadmission by any court.

       6.     There are no pending disciplinary proceedings against me in any State or

Federal Court.

       7.     As such, there are no facts and circumstances surrounding any affirmative

response to (4) through (6).
       8.     Wherefore your affiant respectfully submits that she be permitted to

appear ascounsel pro hac vice in this one case for Defendant Aurelia Infrastructure, Inc.

       I declare under penalty of perjury that the foregoing is true and correct.


Dated: May 13, 2021                         Respectfully submitted,



                                            /s/ Theresa M.B. Van Vliet
                                            THERESA M.B. VAN VLIET, ESQ.
                                            Genovese Joblove & Battista, P.A.
                                            200 E. Broward Blvd., Suite 1110
                                            Ft. Lauderdale. FL 33301
                                            Florida Bar No. 374040
                                            E-Mail: tvanvliet@gjblaw.com
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_______________________________________x

UNITED STATES OF AMERICA,                                     ORDER RE MOTION FOR
                                                              ADMISSION
               Plaintiff,                                     PRO HAC VICE

v.                                                            21 CIV. 3918 (PGG)

ALL MONIES, FUNDS AND ASSETS
CONTAINED IN MERRILL LYNCH
ACCOUNT XXXX7N02, HELD IN THE
NAME OF “AURELIA INFRASTRUCTURE, INC.,”
AND ALL FUNDS TRACEABLE THERETO,
INCLUDING ACCRUED INTEREST,

               Defendant-in-rem.
_______________________________________x

       The motion of Theresa M.B. Van Vliet, for admission to practice Pro Hac Vice in the

above captioned action is granted.

       Applicant has declared that she is a member in good standing of the Bar of the State

of Florida and that her contact information is as follows:

         Applicant's Name:       Theresa M.B. Van Vliet

         Firm Name:              Genovese Joblove & Battista, P.A.

         Address:                200 E. Broward Blvd., Suite 1110

         City/State/Zip:         Ft. Lauderdale, , Florida 33131

         Telephone/Fax:          (954) 453-8000 / (954) 453-8010

       Applicant has requested admission Pro Hac Vice to appear for all purposes as counsel for

the Defendant, Aurelia Infrastructure, Inc. in the above entitled action;

       IT IS HEREBY ORDERED that the Applicant is admitted to practice Pro Hac Vice in

the above captioned case in the United States District Court for the Southern District of New

York. All attorneys appearing before this Court are subject to the Local Rules of this Court,
including the Rules governing discipline of attorneys. If this action is assigned to the Electronic

Case Filing (ECF) system, counsel shall immediately apply for an ECF password.

 Dated:

                                              PAUL G. GARDEPHE
                                              UNITED STATES DISTRICT JUDGE
